Filed 7/13/21 P. v. Pierce CA2/6
     NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                         DIVISION SIX


THE PEOPLE,                                                              2d Crim. No. B309109
                                                                      (Super. Ct. No. 2020020058)
     Plaintiff and Respondent,                                             (Ventura County)

v.

AARON JAMES PIERCE,

     Defendant and Appellant.



      Aaron James Pierce appeals from the judgment entered
after his guilty plea to felony grand theft (count 1 – Pen. Code,
§ 487, subd. (a)).1 The People dismissed a charge of second
degree commercial burglary (count 2 – §§ 459, 460). Appellant
took a bag containing $12,000 in cash from the office of an ice
cream store.
      In the Felony Disposition Statement, appellant initialed a
provision stating that he “could be sentenced to county jail . . . for
a maximum of 3 year(s).” Appellant initialed another provision

         1   All statutory references are to the Penal Code.
in which he agreed to “give up [his] right to appeal in this case.”
The prosecutor recommended that appellant be sentenced to “16
months felony jail to be served straight.” The trial court denied
probation and sentenced appellant to the low term of 16 months
in county jail.
       We appointed counsel to represent appellant. Counsel filed
an opening brief raising no issues and requesting that we
independently review the record pursuant to People v. Wende
(1979) 25 Cal.3d 436. Counsel alleged that, after serving his
sentence, appellant was released from jail on March 15, 2021.
Counsel was unable to send him the record on appeal or a copy of
counsel’s opening brief because appellant’s current address is
unknown. Counsel stated: “Appellant has long been
homeless . . . . He is not under any kind of post-release
supervision, and does not have either a probation or parole
officer. He did not provide the court, the jail, or trial counsel with
an address where mail could be sent to him.” Prior to appellant’s
release from jail, counsel discussed the appeal with him “and
informed him that a Wende brief would be filed.”
       On April 8, 2021, we sent a letter to appellant at an
address listed in the probation report: 410 Alturas Street,
Oxnard, CA 93035. We advised him that he had 30 days to
personally submit by brief or letter any issues that he wishes this
court to consider. On April 20, 2021, the unopened letter was
returned to us. The envelope bore the following message from
the post office:
       RETURN TO SENDER
       NO MAIL RECEPTACLE
       UNABLE TO FORWARD
       After examination of the entire record, we are satisfied that
counsel has complied with his responsibilities and that no



                                  2
arguable issues exist. (People v. Wende, supra, 25 Cal.3d at pp.
441-443.)
                           Disposition
     The judgment is affirmed.
     NOT TO BE PUBLISHED.



                                    YEGAN, J.

We concur:


             GILBERT, P. J.


             PERREN, J.




                                3
                     David Hirsch, Judge

              Superior Court County of Ventura

               ______________________________

     Richard B. Lennon, under appointment by the Court of
Appeal, for Defendant and Appellant.

     No appearance for Respondent.